EXHIBIT 10.5

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), is dated as of January 9th, 2012 and
made by TNP SRT MORNINGSIDE MARKETPLACE, LLC, a Delaware limited liability
company (the “New Borrower”) in favor of KEYBANK NATIONAL ASSOCIATION, as Agent
for the lenders party to the Credit Agreement referred to below (in such
capacity, together with its successors in such capacity, the “Agent”).

WITNESSETH:

WHEREAS, TNP SRT Secured Holdings, LLC, a Delaware limited liability company,
TNP SRT San Jacinto, LLC, a Delaware limited liability company and TNP SRT Craig
Promenade, LLC, a Delaware limited liability company (collectively, the
“Borrower”), certain lenders (the “Lenders”), and the Agent are parties to a
Credit Agreement dated as of December 17, 2010 (as amended, modified, restated,
or supplemented and in effect from time to time, the “Credit Agreement”).

WHEREAS, the Credit Agreement requires that the owner of any Mortgaged Property
included in the Pool must join in and assume all obligations of the “Borrower”
under the Loan Documents, and the New Borrower is the owner of Mortgaged
Property to be included in the Pool.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the New Borrower hereby agrees as follows:

1. The New Borrower hereby becomes a party to the Loan Documents as a Borrower
thereunder with the same force and effect as if originally named therein as a
Borrower and, without limiting the generality of the foregoing, hereby
irrevocably, absolutely, and unconditionally assumes and agrees, jointly and
severally with each other Borrower, to timely and faithfully pay and perform all
of the obligations of the Borrower under the Loan Documents. Any and all
references to the term “Borrower” in the Credit Agreement, the Notes, the other
Loan Documents or in any other document or agreement executed and delivered, or
to be executed and delivered, in connection therewith shall be deemed to be a
reference to, and include, the New Borrower.

2. The New Borrower hereby represents and warrants that each of the
representations and warranties contained in Article III of the Credit Agreement
are also made by it and are true and correct in all material respects on and as
the date hereof (after giving effect to this Agreement) as if made on and as of
such date.

3. All capitalized terms not defined herein shall have the meaning ascribed to
them in the Credit Agreement. This Agreement shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Massachusetts.

(The next page is the signature page.)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as an instrument under seal as of the date first above
written.

 

TNP SRT MORNINGSIDE MARKETPLACE, LLC, a
Delaware limited liability company By  

TNP SRT Secured Holdings, LLC, a Delaware


limited liability company, its Sole Member

 

By:

  TNP Strategic Retail Operating Partnership,
LP, a Delaware limited partnership, its Sole
Member     By:   TNP Strategic Retail Trust, Inc., a
Maryland corporation, its General
Partner       By:  

/s/ James Wolford

             Print Name: James Wolford              Title: CFO

 

[Signature page to Joinder Agreement/Morningside]